DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2020 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 6 is objected to because of the following informalities:  the last line stated "read axles" this should be --rear axles--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the primary axle differential" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the lockable transverse differential" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the claw" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the two parts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the lockable transverse differential" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2007/0272453 to LeBlanc, Sr. et al. in view of U.S. Patent No. 4,914,979 to Balmforth.

However, the LeBlanc publication lacks a specific teaching of a longitudinal differential.
The Balmforth patent teaches a longitudinal differential 26 that positioned before an interaxle differential 92 that is then connected to an axle differential 104.  See Fig. 7.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject application to modify the LeBlanc publication and substitute the longitudinal differential into the transfer case of the Leblanc publication as taught by the Balmforth patent as this would provide a way for a shiftable unequal torque split as required if there are multiple axles added and allows for even torque.  See column 5, lines 1-15.

The Balmforth patent shows in Fig. 1 that the longitudinal differential has a drive shaft 62 that is within a housing 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the LeBlanc publication to have a housing and put the drive shaft within a housing such as the central tube module as taught by the Balmforth patent as this would be combining known prior art elements using know methods to provide the predictable result of a covering for the shaft so that debris has less of a chance of damaging the part.
The LeBlanc publication teaches that the drive shafts connect each of the axles together, but does not specifically state that a drive shaft held by the axle differential of the first axle via a coupling device.
The Balmforth patent teaches that the longitudinal differential has a flange 19 that forms part of a coupling.  See Figs. 1 and 7. It is shown that in Fig. 7 that there is a drive shaft 91 that attaches to the coupling 19.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the axle 93 would have a housing that would enclose the shaft 91 as Fig. 1 in Balmforth already showed that the longitudinal differential has a housing and the shaft 40 from it is in a housing and this would be done to prevent debris from getting in.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the LeBlanc publication device to 
Regarding claim 2, the longitudinal differential (this would be in the transfer case of the combined LeBlanc and Balmforth device) for distributing a driving torque to further axles is integrated into the gearbox 26.  The term integrated as broadly recited in the claims is interpreted as being attached and Fig. 3 of the LeBlanc shows the transfer case 29 and the transmission 26 connected to each other.
Regarding claim 3, the longitudinal differential 26 has a differential lock 73. See Figs. 1 and column 4, lines 48-54 of Balmforth.
Allowable Subject Matter
Claims 5, 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent No. 4,618,022 to Hayashi teaches a four wheel drive system with two differentials nested with each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659